 



ALLONGE

 

THIS ALLONGE is made and entered into as of March 22, 2018 and is affixed to and
amends the terms of that certain Secured Convertible Preferred Note dated
February 13, 2017, executed by Gold Torrent, Inc., a Nevada corporation (“GTOR
US”), in favor of CRH Mezzanine Pte. Ltd., or its designee (“Holder”), in the
original principal amount of US$2,000,000 (as may be amended, restated or
modified from time to time, the “Note”).

 

WHEREAS, GTOR US entered into a certain Agreement and Plan of Merger (the
“Merger Agreement”) dated October 19, 2017, by and among GTOR US, Gold Torrent
(Canada) Inc., a British Columbia corporation (“GTOR Canada”) and GTOR US Merger
Co., a Nevada corporation, pursuant to which all outstanding shares of common
stock of GTOR US were converted into common shares in GTOR Canada on a
one-for-one basis and GTOR US became a wholly-owned subsidiary of GTOR Canada
(the “Redomicile Transaction”); and

 

WHEREAS, in connection with the Redomicile Transaction, Holder, GTOR US and GTOR
Canada intend to execute this Allonge to make GTOR Canada an obligor under the
Note and to be fully liable for all obligations thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:

 

1. GTOR Canada to Be Primary Obligor Under Note; Conversion. As a result of the
Redomicile Transaction, (a) GTOR Canada agrees to be, and by its execution of
this Allonge is deemed to be, a primary obligor under the Note, jointly and
severally liable with GTOR US for the full amount of the Indebtedness owed to
Holder under the Note; (b) GTOR Canada may exercise every right and power of
GTOR US and shall assume all of the obligations of GTOR US under the Note with
the same effect as if GTOR Canada had originally been a party to the Note; (c)
except for applicable references of GTOR US in connection with the “Security
Agreement” (as defined in the Note), the provisions of the Note referring to
GTOR US (as “Company” or otherwise) shall refer instead to GTOR Canada; and (d)
the provisions in the Note relating to conversion of the Note or any
Indebtedness thereunder for stock, shares or other equity interests of GTOR US
shall refer instead to GTOR Canada and its stock, shares or other equity
interests. For the avoidance of doubt, GTOR US is not released of any
Obligations under the Note but is jointly and severally liable with GTOR Canada
for such Obligations.

 

2. Other Terms Unchanged. Except as set forth herein, all other terms and
provisions of the Note remain unchanged.

 

3. Counterparts. This Allonge may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.

 

[Signature Page Follows]





 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Allonge to be duly
executed as of the day and year first set forth above.

 

  GOLD TORRENT (CANADA) INC.         By: /s/ Daniel Kunz     Daniel Kunz, Chief
Executive Officer

 

Consented to By:       GOLD TORRENT, INC.         By: /s/ Daniel Kunz     Daniel
Kunz, Chief Executive Officer  

 

Acknowledged and accepted:         CRH MEZZANINE PTE. LTD.       By: /s/ Andrew
Wehrley     Andrew Wehrley, Director  

 



[Signature page to Allonge]



 

 

 

 



